Citation Nr: 0736676	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-37 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to a service-connected left 
shoulder disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to August 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In November 2007 correspondence, prior to the promulgation of 
a decision, the veteran requested a withdrawal of all the 
issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeal by the 
veteran on the issue of entitlement to service connection for 
a right shoulder disorder, claimed as secondary to a service-
connected left shoulder disability, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.





ORDER

The appeal is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


